COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: JOSE MANUEL BEJARANO,                                   No. 08-10-00086-CR
                                                 §
                                                           AN ORIGINAL PROCEEDING
                   Relator.                      §
                                                                     IN MANDAMUS
                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Jose Manuel Bejarano, pro se, has filed a petition for writ of mandamus requesting this Court

to direct the Judge the 112th Judicial District Court of Pecos County, Texas to conduct a “double

jeopardy hearing,” and to dismiss the criminal case pending against Relator.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Relator has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. The mandamus relief requested is therefore DENIED.


June 23, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)